Exhibit 10.1
 
INVESTOR RELATIONS CONSULTING AGREEMENT


This Investor Relations Consulting Agreement for Investor Relations Services
(this “Agreement”) is entered into as of February 2, 2012, by and between Coates
International Ltd. (the “Company”), and ATG Inc (“IR Consultant”).
 
Conditions.  This Agreement will not take effect, and IR Consultant will have no
obligation to provide any service whatsoever, unless and until Company returns a
signed copy of this Agreement to IR Consultant (either by email or facsimile
copy).  Company shall be truthful with IR Consultant in regard to any relevant
material regarding Company, verbally or otherwise, or this entire Agreement will
terminate and all monies paid shall be forfeited without further notice.
 
Company Initials: /s/ G.J.C.
 
Upon execution of this Agreement, Company agrees to cooperate with IR Consultant
in carrying out the purposes of this Agreement, keep IR Consultant informed of
any developments of importance pertaining to Company’s business and abide by
this Agreement in its entirety.
 
Retention.  The Company hereby retains the IR Consultant during the Consulting
Period (as defined in Section 2 below), and IR Consultant hereby agrees to be so
retained by the Company and to provide the Services to the Company, all upon to
the terms,  provisions and conditions set forth in  this Agreement.
 
Consulting Period.  The period of the engagement of the IR Consultant hereunder
shall commence on February 6, 2012 and terminate on August 5, 2012.
 
Duties of IR Consultant.  During the Consulting Period, the IR Consultant shall
be retained by Company as its Investors Relations Consulting firm to perform the
following services for Company:
 
3.1  
General Optional Financial Media Relations Menu Services. Strategic Planning and
Partnering Licensing Agreements and Marketing Promotions of the featured
company. (ii) Review and rewrite [if necessary] of Company issued press
releases, provided, however, that Company must agree with and approve all
changes prior to release. (iii) Assistance in distribution of company news as
appropriate and in concert with milestones and newsworthy events [DOW,
BLOOMBERG, REUTERS, ET. AL]. (iv) Distribute Company news and relevant
information to market makers, financial media, selected Internet stock
pages/threads and OTC analyst community (with Radio Show).



3.2  
News Print Dissemination. All newsworthy items and press releases shall be
delivered to fifty-five individuals associated with newspapers, magazines and
other printed material. (ii) IR Consultant possesses valued relationships with
major newspapers, magazines and other forms of printed advantages. (iii) Your
newsworthy events or products and services, depending on uniqueness, are
provided to these groups. (iv) Provide general financial public relations
support to Company



3.3  
Retail Support. Facilitate introductions to criteria-specific Broker-Dealers.
(ii) Facilitate introductions to criteria-specific Market Makers. (iii)
Participate in Company due diligence presentation(s) to Broker-Dealers and
Market Makers

 
 
1

--------------------------------------------------------------------------------

 
 
3.4  
Audio Webcast Services (Internet Only) Feature Company in monthly Internet Chat
Webcasts. (ii) Pre-announce all Webcasts and Video Feature on company to
Broker-Dealer, Market-Maker Database and Opt-In database. (iii) Archiving of
Webcasts and interviews to Company Website. (iv) Announce interviews on all OTC
and Small/Micro Cap News and Message servers [press releases NOT included]. (v)
Conversion of all Webcasts and Video Features on company and interviews to
.wav,.mpg or applicable format

 
3.5  
Shareholder Communique Production Write, edit and graphically produce, bind and
in-house printing of 4-color ‘Shareholder Communiqué’. (ii) Conversion of
‘Shareholder Communiqué’ to .pdf format [Adobe Acrobat] (iii) Archive
‘Shareholder Communiqué’ on Company Website.

 
3.6  
Advice and Counsel.  IR Consultant shall provide advice and counsel regarding
Company’s strategic business and financial plans, strategy and negotiations with
potential lenders/investors, joint venture, corporate partners and others
involving financial and financially-related transactions.

 
3.7  
Introductions to the Investment Community.  IR Consultant has a familiarity or
association with numerous broker/dealers and investment professionals across the
country and shall enable contact between Company and/or Company’s affiliate to
facilitate business transactions among them. (ii) IR Consultant shall use its
contacts in the brokerage community to assist Company in establishing
relationships with private equity capital sources (venture capital, etc.) and
securities dealers while providing the most recent information about Company to
interested securities dealers on a regular and continuous basis.  (iii) IR
Consultant understands that this is in keeping with Company's business
objectives and plan to market Company's business or project to the investment
community.

 
3.8  
Company and/or Company's Affiliate Transaction Due Diligence.  IR Consultant
will participate and assist Company in the due diligence process on all proposed
financial transactions affecting Company of which IR Consultant is notified in
writing in advance, including conducting investigation of and providing advice
on the financial, valuation and stock price implications of the proposed
transaction(s).

 
3.9  
Additional Duties.  Company and IR Consultant shall mutually agree upon any
additional duties that IR Consultant may provide for compensation paid or
payable by Company under this Agreement.  Although there is no requirement to do
so, such additional agreement(s) may be attached hereto and made a part hereof
by written amendments to be listed as "Exhibits" beginning with "Exhibit A" and
initialed by both parties.



3.10  
IR Consultant represents and warrants that it will, at all times, perform all of
its duties and responsibilities hereunder in compliance with all applicable
securities laws, rules and regulations of all foreign, federal, state and local
governments and/or municipalities having jurisdiction, as well as those of the
United State Securities and Exchange Commission and the U.S. Financial Industry
Regulatory Authority (FINRA).

 
The Company may engage such other consultants, investment bankers or other
advisers with respect to the activities set forth in the immediately preceding
sentence as the Company shall deem appropriate in its sole and absolute
discretion, and IR Consultant shall not be entitled to any fees or commissions
arising out of the activities of such other consultants, investment bankers or
other advisors, unless IR Consultant provides Services with respect to such
activities. The IR Consultant shall not legally bind the Company in any manner
or to any transaction and the IR Consultant shall not represent to any person or
entity that the IR Consultant has the authority to do so.
 
 
2

--------------------------------------------------------------------------------

 
 
Compensation.  In consideration for IR Consultant entering into this Agreement
and the Services provided hereunder, the Company shall compensate IR Consultant
as follows:
 
Fees and Benefits:
 
Monthly Fee/Installment. Company agrees to pay a monthly fee of $50,000 USD for
IR Consultant’s services under this Agreement. The monthly fee is due & payable
upon the inception of this Agreement & every consecutive 30th day for the
following 5 consecutive months within the Consulting Period of this Agreement.
The 6 monthly installments, including the non-refundable retainer discussed
hereinafter, total in amount to $300,000 USD. The IR Consultant shall have no
obligation to provide services to the Company until the monthly fee is paid in
full each month. Aside from the first month of services, the monthly fee is
earned as services are provided.  IR Consultant will be responsible for all of
its own costs and expenses incurred in connection with providing services under
this Agreement and agrees not to seek any reimbursement therefor from the
Company.
 
Non-Refundable Retainer.  The Company agrees to pay IR Consultant a
non-refundable retainer in the amount of $50,000 US Dollars and applicable to IR
Consultant’s services described in this Agreement. This shall constitute the
first payment towards the total compensation under this Agreement of $300,000.
This non-refundable retainer agreement is effective until the completion of
those services. The non-refundable retainer is due and payable upon inception of
this Agreement. IR Consultant shall have no obligation to provide services to
company until the non-refundable retainer is paid in full. The non-refundable
retainer is earned in full by IR Consultant upon payment.
 
 Cancellation: This Agreement may be cancelled or terminated by either party
without penalty, upon thirty (30) days prior written notice. In the event the
Agreement is cancelled or terminated by either party, the IR Consultant is
required to continue providing the services identified in this agreement for the
remaining thirty (30) days until the cancellation or termination is effective
and the Company is required to pay the monthly fee due for the remaining thirty
(30) days until the  cancellation or termination is effective.
 
Interest Charges and Penalties for Late Payment. If any payment on monthly fees
or kill fee is not paid when due, interest will be charged on the principle
balance. Interest will be calculated by multiplying the unpaid balance by the
periodic rate of 1% per month (ONE PERCENT [1%] ANNUAL PERCENTAGE RATE). The
unpaid balance will bear interest until paid.
 
Upon the completion of the Consulting Period, IR Consultant hereby agrees to
grant the Company priority extensions of retained services for renegotiated
terms. The Company will have priority for services over any company the IR
Consultant is not already in agreement for services with.
 
Notice.  Any notice or other communication required, permitted or desired to be
given pursuant to any of the provisions of this Agreement shall be deemed to
have been sufficiently given or served for all purposes if delivered in person
or sent by certified mail, return receipt requested, postage and fees prepaid,
or by national overnight delivery prepaid service to the parties at their
addresses set forth below.  If sent by certified mail the notice or
communication shall be effective ten (10) business days after mailing and if
sent by overnight delivery it shall be effective on the business day following
the day sent. Any party hereto may at any time and from time to time hereafter
change the address to which notice shall be sent hereunder by notice to the
other party given under this paragraph.  The addresses of the parties are as
follows:
 
 
3

--------------------------------------------------------------------------------

 
 
TO CONSULTANT:
 
ATG Inc
2220 Otay Lakes Road
Suite 302 #75
Chula Vista, California 91915
Attn: Amanda Flores
Telephone: 253.254.5524
Facsimile: 949.861.9755
 
TO THE COMPANY:
 
Coates Internatiol, Ltd.
Highway 34 & Ridgewood Road
Wall Township, NJ 07719
Attn: George Coates
Telephone: 732.449.7717
Facsimile:
 

 
Waiver.  No course of dealing nor any delay on the part of either party in
exercising any rights hereunder will operate as a waiver of any rights of such
party.  No waiver of any default or breach of this Agreement or application of
any term, covenant or provision hereof shall be deemed a continuing waiver or a
waiver of any other breach or default or the waiver of any other application of
any term, covenant or provision.
 
Definition of  “Reasonable and Best Efforts.”  Reasonable and best efforts shall
not include the payment of any non-reimbursable out-of-pocket costs or other
payments by IR Consultant.  IR Consultant shall not guarantee, make any
representation concerning (which representation would survive the closing of any
escrow or other transaction) or warrant (i) the validity or authorization of any
capital stock purchased, sold by, or otherwise considered for purchase or sale
by the Company; (ii) the market value of any capital stock, business or assets
purchased or sold by, or otherwise considered for purchase or sale by the
Company; (iii) the covenants, representations or warranties of any party to any
stock purchase, asset purchase, merger or other agreement entered into by the
Company with any third party. The IR Consultant acknowledges and agrees that the
Company makes no representation that the Company will engage in any transaction
for which the IR Consultant has provided Services and the decision to enter into
any transaction shall be made by the Company in its sole and absolute
discretion.
 
Non-Guarantee.  IR Consultant promises to exercise best efforts in its duties
and responsibilities in its entirety and makes no guarantee it will be
successful in any claims made to the Company either verbally and pursuant to any
results and claims stipulated in this Agreement. Any comments made regarding
potential time frames and anything that pertains to the outcome of Company’s
requests is expressions of opinion only. Company acknowledges and agrees it is
not required to make exclusive use of IR Consultant for any services IR
Consultant holds no exclusive rights to the Company’s project. Notwithstanding
the foregoing, IR Consultant shall not unduly cause a delay in the performance
of its services under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Survival of Terms.  Notwithstanding the termination of this Agreement for
whatever reason, the provisions hereof shall survive such termination, unless
the context requires otherwise.
 
Confidentiality.  The IR Consultant acknowledges that  in the course of
performing the Services the IR Consultant may obtain knowledge of confidential
and proprietary information of the Company and other non-public information and
trade secrets of the Company (collectively, the “Confidential
Information”).  The IR Consultant shall not disclose any such Confidential
Information to any third party without the prior written consent of the Company
and shall only use the Confidential Information in the performance of the
Services hereunder to the extent, and only to the extent, required. The IR
Consultant acknowledges that the unauthorized disclosure of any Confidential
Information will cause the Company irreparable harm from which the monetary
damages would not be an adequate remedy.  The IR Consultant agrees that the
Company shall be entitled to obtain injunctive relief, specific performance and
other equitable relief with respect to any breach or threatened breach of the
confidentiality obligations of the IR Consultant, without being required to post
a bond or other security or to establish irreparable harm. The remedies
specified in this Section 11, shall be in addition to all other remedies that
may be available to the Company at law or otherwise. Notwithstanding the
foregoing, subject to providing the Company with prior written notice of any
intended disclosure of Confidential Information, the IR Consultant my disclose
Confidential Information pursuant to applicable law or subpoena. IR Consultant
hereby acknowledges that it is familiar with and understands the provisions of
Regulation FD promulgated by the United States Securities and Exchange
Commission and agrees to comply with this Regulation at all times when
disseminating any information about the Company.
 
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.  Any signature by facsimile shall be
valid and binding as if an original signature was delivered.
 
Captions.  The caption headings in this Agreement are for convenience of
reference only and are not intended and shall not be construed as having any
substantive effect.
 
Governing Law.  This Agreement shall be governed, interpreted and construed in
accordance with the laws of the state of California applicable to agreements
entered into and to be performed entirely therein.
 
Arbitration.  Any controversy, claim, or counterclaim arising from this
Agreement shall be submitted to and decided by final and binding arbitration by
a single arbitrator administered in San Diego, California by the American
Arbitration Association under its commercial rules.
 
The prevailing party in such dispute shall be entitled to recover from the other
party all reasonable costs and fees of enforcing any right of the prevailing
party including, without limitation, any American Arbitration Association
administration fee, the arbitrator’s fee, costs for the use of facilities during
the hearings, expert fees, accountant’s fees and expenses, and attorneys’ fees
and expenses. The arbitrator shall decide if such costs and fees are awarded to
the prevailing party.
 
Within 15 days after the commencement of any arbitration, the parties to the
dispute shall each select names from a list of retired judges of the California
Superior Court, or any higher California court, provided by the American
Arbitration Association, and list such proposed arbitrators in order of
preference, and submit such list to the American Arbitration Association, which
shall then appoint one arbitrator based on such submissions. The arbitrator
shall have the discretion to order a prehearing exchange of information by the
parties, including without limitation, production of requested documents,
exchange of summaries of testimony of proposed witnesses, and examination by
deposition of the parties.
 
 
5

--------------------------------------------------------------------------------

 
 
The arbitration shall generally be administered in accordance with the American
Arbitration Association’s Commercial Arbitration Rules. The provisions of
Sections 1282.6, 1283, and 1283.05 of the California Code of Civil Procedure
apply to the arbitration.  The arbitrator shall have the authority to award any
remedy or relief that a court of the State of California could order or grant,
including, without limitation, specific performance of any obligation created
under this Agreement, the issuance of an injunction, or the imposition of
sanctions for abuse or frustration of the arbitration process. The arbitrator,
however, will have no authority to award punitive damages, and each party hereby
irrevocably waives any right to recover such damages with respect to any issue
resolved by arbitration, and the arbitrator may not, in any event, either make
any ruling, finding or award that does not conform to the terms and conditions
of this Agreement, or alter, amend, modify or change any of the terms of this
Agreement. The arbitrator’s decision shall be rendered within 30 days after the
conclusion of the arbitration hearing, and the arbitrator shall make findings of
fact and shall set forth the reasons and legal bases for the decision.  Such
arbitrator’s decision shall be final and binding on the parties and shall not be
subject to judicial review, and a judgment upon the decision rendered may be
entered in any court having jurisdiction thereof.
 
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE RESOLVED BY BINDING ARBITRATION
AS PROVIDED HEREIN.
 
Attorneys’ Fees, Costs and Expenses.  In any action, litigation or proceeding
(including mediation and/or arbitration or to enforce an arbitration award
hereunder ) between the parties arising out of  the  in relation to this
Agreement ( subject to the mandatory arbitration provisions of Section 15
hereof), the prevailing party in such action shall be awarded, in addition to
any damages, injunctions or other relief, and without regard to whether or not
such matter be prosecuted to final judgment, such party’s costs and expenses,
including, but not limited to, all related costs and actual attorneys’,
accountants’ and experts’ fees incurred in bringing such action, litigation or
proceeding and/or enforcing any judgment or order granted therein, all of which
shall be deemed to have accrued upon the commencement of such action, litigation
or proceeding. To the extent permitted by applicable law, any judgment or order
entered in such action, litigation or proceeding shall contain a specific
provision providing for the recovery of actual attorneys’ fees and costs
incurred in enforcing such judgment. If the judgment or order should fail to
contain such a provision, the prevailing party shall have the right to initiate
further action to recover its actual attorneys’ fees incurred in enforcing such
judgment or order, which right shall survive the entry of judgment or order in
the initial action, litigation or proceeding. For the purpose of this Section
16, actual attorneys’ fees shall also include, without limitation, fees incurred
in the following:  (i) post-judgment motions; (ii) contempt proceedings; (iii)
discovery, and (iv) any post-judgment proceedings, including appeals, and
collection and enforcement actions.  Wherever in this Agreement the phrase
“Attorneys’ Fees” or “Actual Attorneys’ Fees” is used, each of such phrases
shall mean the full and actual cost of any legal services actually performed in
connection with the matter for which such fees are sought, calculated on the
basis of the usual fees charged by the attorneys performing such services, and
such fees shall not be limited to “reasonable attorneys’ fees” as that term may
be defined by statutory or decisional cause authority.
 
Limitation of Liability; Indemnification. IR Consultant shall not be liable to
Company for any loss incurred in the performance of his/her Services hereunder
unless caused by IR Consultant’s intentional misconduct or gross negligence.
Company agrees, at its sole defense, to indemnify and defend IR Consultant from
and against any damages, claims or suits by third parties against IR Consultant
arising from the performance of IR Consultant’s Services hereunder unless caused
by IR Consultant’s intentional misconduct or gross negligence. Company shall
have no liability hereunder for false or verbal or written misleading statements
or information disseminated by IR Consultant, its employees, representatives,
agents, affiliates or other business partners or related parties that was not
directly obtained from information provided by the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
Entire Agreement/Modifications.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior understandings and agreements,
whether oral or written, regarding IR Consultant’s retention by the Company;
provided, however, that all fees previously earned and/or paid to IR Consultant
under prior agreements shall be deemed earned, and shall be in addition to any
fees payable hereunder.  This Agreement shall not be altered, amended, waived or
modified except in writing, duly executed by each of the parties hereto.
 
Warranty.  The Company and IR Consultant each hereby represent and warrant to
the other that it is free to enter into this Agreement, that the parties signing
below are duly authorized and directed to execute this Agreement, and that this
Agreement is its legal, valid, binding obligation, enforceable against such
party in accordance with its terms.
 
Severability.  If any term, covenant or provision, or any part thereof, is found
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, the same shall not affect the remainder of such term, covenant
or provision, any other terms, covenants or provisions or any subsequent
application of such term, covenant or provision which shall be given the maximum
effect possible without regard to the invalid, illegal or unenforceable term,
covenant or provision, or portion thereof.  In lieu of any such invalid, illegal
or unenforceable provision, the parties hereto intend that there shall be added
as part of this Agreement a term, covenant or provision as similar in terms to
such invalid, illegal or unenforceable term, covenant of provision, or part
thereof, as may be possible and be valid, legal and enforceable.
 
IN WITNESS HEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.
 

Coates International, Ltd.     ATG Inc            
By: /s/ George J. Coates
   
By: /s/Amanda Flores
 
George J. Coates
   
Name: Amanda Flores
 
President and Chief Executive Officer
   
Title: President
 

 
 
7